Title: To James Madison from William Kirkpatrick, 1 February 1803 (Abstract)
From: Kirkpatrick, William
To: Madison, James


1 February 1803, Málaga. “I profit of two Vessels on the departure for Philadelphia, and Salem, to acquaint you, that the French Commercial Agent in this place, has Just received Advice, that the Dey of Algiers has declared War against France; This Intelligence is transmitted to him, by his Colleague in Barcelona, where a vessel had arrived with the News, and Despatches for the French Government, which were immediately sent on by Express.”
 

   
   RC (DNA: RG 59, CD, Malaga, vol. 1). 1 p. Marked “Duplicate.” A copy of the letter was received by JM on 16 Mar. (see JM to Jefferson, 17 Mar. 1803).



   
   A full transcription of this document has been added to the digital edition.

